Lumpkin, J.
1. The first four special grounds of the motion for a new-trial present no question involving a principle of law which requires discussion, but rather the application of well-recognized principles of law to the case, such as whether undue prominence was given to some features of the case, and whether the rule as to dealing with conflicts in the evidence, and that in regard to the presumption arising against a railroad company upon proof of injury by the running of its locomotives or cars, were so inaptly expressed as possibly to be misunderstood by the jury. There was no merit in any of these grounds for any of the reasons set out in them.
2. There was no abuse of discretion in refusing a new trial on the ground of newly discovered evidence.
3. While the evidence was conflicting, it was sufficient to support the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.